The crime of which the prisoner has been convicted — rape upon a little girl of less than ten years of age — is a most unusual one and most revolting. The evidence is not before us. It would be difficult to imagine a case in which the rules (1) that the evidence should be such as to satisfy the jury beyond a reasonable doubt of the defendant's guilt; (2) that none but competent evidence should be received by the court, and (3) that evidence competent for a special or restricted purpose should be confined to that end and clearly explained by the court to the jury than the present case. The only exception that appears in the record is one directed to the alleged failure of his Honor to properly instruct the jury in respect to certain evidence that was offered and received as corroborative in its nature. The prosecutrix had been examined as a witness for the State. The solicitor then put in evidence the examination of the prosecutrix, taken by the justice of the peace, D.C. (210)  Gunter, when the matter was being investigated by him, "for the purpose of corroborating the prosecutrix." The solicitor then introduced W. A. Cobb "for the purpose of corroborating Lilly Lyon," who testified substantially that he was a policeman of the city of Durham, and that on the evening of February 22, 1902, about ten days after the crime was said to have been committed, at the home of the mother of the prosecutrix, the prosecutrix told him that the prisoner came to her home and hired her to go with him to his home to wait on his wife, who was then sick; that he started with her and took her out of the way into the woods and then violently and against her will ravished her; that he then carried her to his home and on the next day took her with him to the same woods and did the same thing to her." If the above was all that there is in the case there would be no error in the proceeding, for we must presume, nothing to the contrary appearing in the record, that the prosecutrix when on the witness stand had been assailed on her cross-examination to such a degree as to amount to an attempt to impeach her credibility, or that witnesses had been introduced by the defendant for that purpose. But after the case was made out and agreed upon by the solicitor and the counsel of the prisoner counsel applied to the judge who tried the case for an amendment to the statement of the case on *Page 155 
appeal, so that it might appear that his Honor did not explain to the jury in the charge that the statement referred to in the evidence of Gunter and the evidence of Cobb was to be considered as corroborative evidence only. His Honor stated that he could not say with certainty whether he did so or not, but that he was willing for Mr. Foushee (acting solicitor) to make the amendment, if he thought proper to do so, provided the statement was made as follows: "Upon objection being made to the statement referred to in the evidence of Gunter and to the evidence of Cobb, the court stated in the presence of the jury that the evidence would be admitted only as corroborative of         (211) the evidence of the prosecutrix. In the charge to the jury the court recited the evidence of the prosecutrix and said substantially: `The State contends that the jury ought to believe her, etc., and that she is corroborated.' The State says that she made the same statement before to Gunter and to Cobb, and that these statements corroborate her evidence upon the stand. In other words the State argues that she made the same statement before, and that this should lead the jury to believe what she now testified to. "We are of the opinion that upon the amendment made to the case on appeal, in the language required by his Honor, the jury was not properly instructed upon the matter of the corroborative evidence of Gunter and Cobb.  Of course when the evidence was introduced and when it was received as corroborative evidence it was in the presence of the jury, for it was for their consideration, but that did not satisfy the demands of the law. In Sprague v. Bond, 113 N.C. 551, the evidence there introduced was only competent for the purpose of corroboration, and that was conceded when it was offered, and for that purpose alone did his Honor admit it. The Court there, discussing the same question which had been decided in Bullinger v. Marshall,70 N.C. 520, said: "The learned justice who delivered the opinion of the Court in that case was evidently loth to yield to this innovation, as he considered it, foreseeing, as he no doubt did, that it would be most difficult to restrain the effect of such evidence and prevent it from operating on the minds of the jury as substantive proof of the facts in dispute. Because there is this danger of its exercising an improper influence on the jury it is incumbent on the judge presiding at the trial, where such corroborative evidence is introduced, to see to it, even without any request for special instructions, that the jury fully understand the use they are permitted to make of it, and we  must hold that the failure to      (212) caution them in this particular when such a request is made, as was done by the defendants here, entitled them to a new *Page 156 
trial." It is true that in the case before us there was no exception taken in the trial below to his Honor's failure to further instruct the jury on the matter under discussion; and it was not called to the attention of the court at the time he was delivering the charge nor in the motion for a new trial. It was, however, incumbent on him to do so without any special request at the hands of counsel, as we have seen in Sprague v. Bond, supra; and if it was incumbent on him to have done so without a special request to that end, then his failure to do so, that fact appearing before us, was error. This is a life and death matter, and we cannot agree that evidence which was purely corroborative should have been received on the trial as corroborative evidence, and then submitted to the jury without a sufficient explanation of the nature and character of that kind of evidence, simply because counsel omitted to make a special request for that purpose. But again, upon the amendment as allowed by his Honor it is apparent that the evidence of the prosecutrix was the matter corroborated and not the witness. The evidence of a witness cannot be strengthened, cannot be corroborated by the repetition of the same statement made to others at different times. A falsehood may be as often repeated as the truth; and corroborative evidence of this kind has no force as substantive evidence to prove the facts, but only to remove the imputation which has been cast upon the witness upon his cross-examination, or by an attack upon his credibility by other witnesses.  AssociateJustice Reade, in the case of S. v. Parish, 79 N.C. 610, said: "It is like the evidence of character which only affects the witness. "That judge further said in the same case:  "The rule is that when the witness is impeached (observe that when the  witness is impeached) it is competent to support the (213)    witness by proving consistent statements at other times, just as a witness is supported by proving his character, but it must not be considered as substantive evidence of the truth of the facts any more than any other hearsay evidence.  The fact that supporting a witness who testifies does indirectly support the facts to which he testifies does not alter the case. That is incidental. He is supported not by putting a prop under him, but by removing a burden from him, if any has been put on him. How far proving consistent statements will do that must depend upon the circumstances of the case. It may amount to much or very little." It appears further upon the amendment that his Honor did not say one word himself to the jury as to the nature and meaning of corroborative evidence. He only called attention to the argument and thecontention of the counsel for the State, without instructing them as to whether that *Page 157 
argument and contention embraced the law as it should have been given. The jury never got his explanation of corroborative evidence. They got only the contention of the State, that contention being, as we have seen, not the law. It made no difference that counsel for the prisoner and the solicitor for the State argued the evidence of Cobb and Gunter as corroborative evidence. His Honor not having explained what such evidence meant, the jury had to choose between the strength and soundness of the arguments and contentions of the respective counsel. They should have had the guidance, under the law, of his Honor.
New trial.